Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
En el día de hoy, una mayoría de este Tribunal decide que a un imputado de delito que se encuentra sumariado —y que por razón de incapacidad mental, para ser proce-sado criminalmente, ha sido ingresado en una institución psiquiátrica— no le asiste la protección constitucional contra la detención preventiva en exceso de seis meses toda vez que, conforme la Mayoría, éste no se encuentra en “es-pera de juicio” en esas circunstancias. Al así resolver, la Mayoría se aparta de la realidad en función de la cual fue concebido el referido precepto. Es por ello que disentimos.
I
Contra el aquí peticionario, Ramón Ruiz Ramos, el Es-tado radicó sendas denuncias: la primera, por infracción al Art. 3.1 de la Ley Núm. 54 de 15 de agosto de 1989, tam-bién conocida como la Ley para la Prevención e Interven-ción con la Violencia Doméstica, 8 L.P.R.A. see. 601 et seq., (8 L.P.R.A. see. 631); y, la segunda, por una infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. see. 2404).
Ruiz Ramos no pudo prestar la fianza, en cuanto al cargo por violación a la Ley de Sustancias Controladas de Puerto Rico, razón por la cual fue ingresado en una insti-tución penal el día 5 de noviembre de 1998. Pendiente la *512celebración de la vista preliminar, en cuanto a este cargo, la defensa del imputado presentó una moción al amparo de las disposiciones de la Regla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Celebrada la correspondiente vista, sobre la capacidad de Ruiz Ramos para ser procesado, el 15 de marzo de 1999, el juez de instancia determinó, como cuestión de hecho y derecho, que el peticionario no reunía los requisitos médi-co-legales para ser procesado criminalmente, razón por la cual ordenó su ingreso inmediato al Hospital de Psiquia-tría Forense, institución en la cual sería sometido a evalua-ción y tratamiento. Poco más de dos (2) meses más tarde, el 7 de junio de 1999, se celebró una vista de seguimiento. En la misma se determinó que éste todavía no estaba en con-diciones para ser sometido al proceso judicial correspondiente.
Dado el transcurso de más de seis (6) meses, desde la fecha del ingreso en prisión de Ruiz Ramos, el 11 de mayo de 1999 la representación legal de éste radicó un recurso de hábeas corpus. Adujo, en síntesis, que la detención de su representado violaba sus derechos pues la misma excedía el término máximo de seis (6) meses durante el cual, con-forme el mandato de nuestra Constitución, un imputado podía estar sumariado. El tribunal de instancia denegó la solicitud interpuesta al decidir que, si bien la libertad del peticionario estaba restringida, éste no se encontraba en una institución correccional y el propósito de su interna-ción, lejos de punirlo y mantenerle sumariado, era brin-darle terapia y garantizarle que no sería privado de su libertad mediante un proceso criminal cuya naturaleza él no podía comprender.
Inconforme, Ruiz Ramos interpuso recurso de certiorari ante el Tribunal de Circuito de Apelaciones. El foro apela-tivo intermedio emitió dictamen confirmatorio de la deci-sión recurrida; razonó que, distinto al propósito que en-traña la detención preventiva, la finalidad de la *513internación de Ruiz Ramos no era garantizar su compare-cencia a cualquier procedimiento posterior sino proveerle tratamiento hasta que éste adviniera capaz de ser procesado. No conforme con esta determinación, Ruiz Ramos recurrió ante este Tribunal, imputándole al tribunal apelativo intermedio haber errado:
“... al confirmar la Resolución del Honorable Tribunal de Pri-mera Instancia que denegó la petición de excarcelación solici-tada por el peticionario de autos toda vez que el Sr. Ruiz Ramos permanece privado de libertad ilegalmente de acuerdo a la Constitución del Estado Libre Asociado de Puerto Rico.” Pe-tición de certiorari, pág. 5.
HH J — H
La Carta de Derechos de la Constitución del Estado Li-bre Asociado de Puerto Rico establece —Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, pág. 327— que la “deten-ción preventiva antes del juicio no excederá de seis meses”. (Énfasis suplido.X1) Esta salvaguarda o protección —la cual no tiene equivalente en la Constitución de Estados Unidos — (2) ha sido descrita
"... como una garantía al ciudadano contra posibles excesos de autoridad evitando que la restricción efectiva de libertad —cuando ha mediado causa probable para un arresto — se convierta en castigo anticipado por un delito no juzgado”. (En-fasis suplido.X3)
Se ha dicho, además, que este derecho, al igual que otros correlativos, tiene el propósito de salvaguardar el superior derecho de la presunción de inocencia; que, por la *514naturaleza de los principios fundamentales que le subya-cen, el derecho a no permanecer en detención preventiva en exceso de seis (6) meses, si bien no puede ser burlado con estrategias forenses malintencionadas, tampoco puede ser objeto de renuncia. De ahí que ni siquiera las posposi-ciones de juicio a que tenga derecho el imputado, de ser ejercitadas, pueden provocar —en dicho término máximo— extensión alguna/4)
A nuestro modo de ver las cosas, este periodo es uno de caducidad. Esto es, una vez comienza a discurrir el mismo, desde la fecha misma en que el imputado es ingresado en prisión por no haber podido satisfacer la fianza, el mismo transcurre sin interrupción. Ciertamente, para que el refe-rido período transcurra ininterrumpidamente, es necesario que concurran dos requisitos, a saber: que el imputado se encuentre bajo el control efectivo del Estado y que éste esté “en espera de juicio”.
Así, una vez han transcurrido los seis meses de confina-miento en espera de la celebración del juicio, cualquier tiempo en exceso de éstos raya en un confinamiento ilegal y esa ilegalidad puede plantearse en un procedimiento de hábeas corpus. Claro está, el hecho de que la detención en exceso de ese período sea en sí ilegal, no significa que el proceso no pueda continuar; es decir, no por ello el acusado queda exonerado del delito. Véanse: Pueblo v. Monge Sán-chez, 122 D.P.R. 590 (1988); Pueblo v. Ortiz, 76 D.P.R. 247 (1954).
Dicho de otra forma, la excarcelación en esta clase de situación tiene, como única consecuencia, la celebración del juicio estando el imputado en el disfrute de su libertad. De esta manera se logra un balance adecuado entre el po-der de custodia del Estado sobre el imputado —cuyo pro-pósito es hacer efectivo su interés de tenerle disponible para llevarle al tribunal— y el derecho de éste a disfrutar de su *515libertad en función de la presunción de inocencia que le asiste.
pH hH HH
No hay duda de que a través de las disposiciones de la Regla 240 de Procedimiento Criminal, supra, se instru-menta el principio de que aquel que está mentalmente in-capacitado no pueda ser juzgado, convicto y sentenciado; el debido procedimiento de ley así lo impide. En otras pala-bras, en virtud del mecanismo establecido en esta disposi-ción reglamentaria se logra que aquella persona cuya ca-pacidad mental le impide comprender la naturaleza del proceso radicado en su contra y, como consecuencia, no puede colaborar con su defensa, no sea sometida a juicio.
Estamos contestes con la Mayoría en que una determi-nación de no procesabilidad hace mandatoria la posposi-ción de la cadena acusatoria iniciada contra el imputado. Diferimos, sin embargo, de la conclusión de la Mayoría a los efectos de que, una vez se da dicha determinación, el imputado no se encuentra en “espera de juicio”.
Somos del criterio que, no obstante la determinación de no procesabilidad, el imputado efectivamente continúa en “espera de juicio”. Ello así ya que, el efecto de una deter-minación de esa naturaleza, no supone un archivo o sobre-seimiento de los cargos radicados; meramente se trata de una suspensión temporal de los procedimientos.
Dentro de estas circunstancias, la afirmación mayorita-ria de que el peticionario no se encuentra sumariado en espera de juicio y que sólo está recluido recibiendo trata-miento, por lo que no puede ser enjuiciado, es sólo un eufemismo.(5) Si bien la involuntaria reclusión del peticio-*516nario en la institución psiquiátrica obedece a que éste fue hallado incapaz de ser procesado, dicha determinación se dio en virtud de la iniciación, y dentro, de un procedimiento criminal en su contra y la misma no supone, repetimos, ni que el Estado ha perdido jurisdicción sobre el imputado ni, mucho menos, que ya no habrá de celebrarse el juicio; sólo significa, repetimos, que dadas las circunstancias dicho proceso tiene que ser suspendido temporalmente.
De lo anterior se desprende claramente que contra una persona que ha sido sometida al procedimiento concebido en la Regla 240 de Procedimiento Criminal, supra, y que ha sido hallada no procesable, pende todo un procedimiento criminal cuya activación está supeditada a la condición de que el imputado advenga mentalmente capaz. En esencia, no se trata de otra cosa que no sea una misma secuencia acusatoria caracterizada por un elemento adicional: la de-terminación de la capacidad del imputado para ser enjuiciado. (6)
La interpretación de la Mayoría, de las disposiciones de la Sec. 11 del Art. II de nuestra Constitución, supra, y de la citada Regla 240 de Procedimiento Criminal, permite que se le dé un trato injusto y desigual al imputado sumariado, como el aquí peticionario Ruiz Ramos, que adviene mental-mente incapaz; trato distinto al que recibe el imputado su-mariado que nunca se incapacita mentalmente.
Estos últimos, gracias a su lucidez mental, evitan la in-flicción de un castigo mayor, esto es, el estar sumariados en exceso de seis (6) meses. Los primeros, sin embargo, quedarán sujetos al poder de custodia del Estado, práctica-mente de manera irrestricta; únicamente debido a una condición mental sobre la cual ellos no tienen control alguno.
*517En atención a ello, no podemos concederle poder irres-tricto al Estado para privar de su libertad a un imputado de delito por tiempo ilimitado y en exceso del término cons-titucional de seis (6) meses, exclusivamente so color de que el Estado le está brindando a éste tratamiento para su con-dición mental.C7)
El remedio que para esta situación provee la Mayoría es, dicho con el mayor respeto, peor que la enfermedad. El mismo nos conduce a una situación inaceptable e insosteni-ble, a saber: la determinación de que el imputado no está procesable conlleva, no sólo la suspensión de los procedi-mientos judiciales en su contra, sino que entraña la pér-dida de derechos que expresamente le garantiza a éste nues-tra Constitución.
Tal parece que la Mayoría entiende que mantener pri-vado de su libertad a un imputado por tiempo indefinido, es “menos malo” que someterlo a un proceso que él no comprende. En otras palabras, la observancia del debido proceso de ley —al no someter a un incapaz a proceso judicial— nos conduce a la privación de libertad por tiempo indefinido y a la negación de derechos constitucionales. No podemos suscribir esta posición.
IV
Determinado que la prohibición constitucional, plas-mada en la Sec. 11 del Art. II de nuestra Constitución, supra, aplica a una situación en que el imputado se en-cuentra internado en una institución psiquiátrica reci-biendo tratamiento, en espera de que se recupere para ser sometido ajuicio, nos resta por delinear el curso de acción a seguir una vez éste adviene acreedor de su liberación, esto *518es, una vez transcurren los seis (6) meses de detención preventiva.
Somos del criterio que, en ese momento, procede que el tribunal, dentro del mismo procedimiento de hábeas corpus y una vez ha decretado la excarcelación, determine si el imputado representa, o no, un peligro para sí o para la sociedad. De esa decisión dependerá si éste es puesto en libertad, en la situación de que no representa peligro, o si, por el contrario, se ordena su internación a la luz de las disposiciones de la Ley de Salud Mental de Puerto Rico (Ley de Salud Mental), Ley Núm. 408 de 2 de octubre de 2000 (24 L.P.R.A. see. 6152 et seq.).
A nuestro juicio, no hay razón legal válida alguna que impida que —dentro, o como parte, del procedimiento de hábeas corpus— el tribunal haga una determinación de esta naturaleza al amparo de las disposiciones de la citada Ley de Salud Mental. En primer lugar, el recurso de há-beas corpus es uno extraordinario de naturaleza civil, al cual, naturalmente, le son aplicables parcialmente las Re-glas de Procedimiento Civil. Véase Ramos Rosa v. Maído-nado Vázquez, 123 D.P.R. 885 (1989).
Conforme establece la Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dichas disposiciones reglamentarias de-berán ser interpretadas “de modo que garanticen una so-lución justa, rápida y económica de todo procedimiento”. (Énfasis suplido.) No hay razón alguna, en consecuencia, para requerir que el Estado, o cualquier otra persona, tenga que radicar una acción separada, bajo las disposicio-nes de la Ley de Salud Mental, con el propósito de que se decida si el imputado representa, o no, un peligro para la sociedad o para sí mismo.
En segundo término, ya apercibidos los abogados del imputado y los representantes del Ministerio Público, no resulta oneroso requerirle a éstos que vengan debidamente preparados para presentar evidencia, y argumentar, sobre *519la condición, o no, de peligrosidad del imputado en la vista de hábeas corpus.
Procede que se enfatice que el Art. 2.03 de la Ley de Salud Mental, 24 L.P.R.A. sec. 6153b, establece criterios clínicos específicos que deberá considerar el tribunal para ordenar que una persona reciba tratamiento psiquiátrico compulsorio, bien de manera ambulatoria o por medio de una hospitalización^8)
Resulta importante señalar que, contrario a la genera-lidad de la que adolece la antes citada Regla 240 de Proce-dimiento Criminal, los criterios de la Ley de Salud Mental delimitan la discreción del tribunal en la tarea de ordenar el ingreso involuntario de una persona incompetente a una institución de servicios psiquiátricos. Al pautar los contor-nos dentro de los cuales el tribunal puede ejercitar su dis-creción, el mecanismo de internación provisto en la Ley de Salud Mental reduce la posibilidad de lesiones a los dere-chos de quienes son sometidos al mismo mediante la emi-sión de decisiones arbitrarias.
Cabe destacar que, según dicha disposición estatutaria, la necesidad del ingreso involuntario debe ser evidenciada mediante prueba clara y convincente que logre satisfacer los criterios antes mencionados. Debe destacarse, además, que las órdenes que a estos efectos el tribunal expida, tie-nen vigencia limitada. El proceso para la extensión de las mismas está elaborado en el texto de la referida Ley de Salud Mental que, incluso, concibe la interposición de una petición de hábeas corpus y hasta tipifica como delito me-nos grave la internación de una persona que no reúne los requisitos para ser institucionalizada.
Entendemos que, bajo este esquema de contrapesos, se *520reconcilia o armoniza —de la manera más razonable y jus-ta— el interés del Estado de procesar a quienes les imputa la comisión de conducta criminosa, y que advienen incapa-ces, con el fundamental derecho del imputado a ser presu-mido inocente y con todo otro derecho que le garantiza la Constitución a nuestros conciudadanos.
V
A la luz de todo lo antes expuesto, resulta mandatoria la conclusión de que procede revocar la sentencia emitida en el presente caso por el Tribunal de Circuito de Apelaciones. Es innegable que el peticionario Ruiz Ramos ha estado, de manera ininterrumpida y en exceso del término de seis (6) meses, bajo el control efectivo del Estado y en “espera de juicio”. Esto es, se cumplen plenamente con los dos (2) re-quisitos que exige, para su aplicación, la citada Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico.
Ya es hora que esta persona —el cual ha rendido una pena anticipada, en exceso de dos (2) años, sin que haya mediado convicción alguna, so pretexto de su recuperación mental— reciba los beneficios de los derechos que le garan-tiza la Constitución a todo ciudadano. Es por ello que al revocar la sentencia recurrida, devolveríamos el caso al tribunal de instancia para que proceda a recibir la prueba que tengan a bien presentar las partes respecto a si Ramón Ruiz Ramos constituye, o no, un peligro para la sociedad o para sí mismo y determine el curso a seguir a la luz de los criterios, y mandatos, de la Ley de Salud Mental. Faculta-ríamos, además, al tribunal de instancia para que requiera prueba pericial respecto a si la condición mental del impu-tado es, o no, revisable; ello con el propósito de determinar, en caso de no serlo, si procede decretar el archivo formal de los cargos.

C1) El término detención preventiva se refiere al período durante el cual el acu-sado se encuentra, por no haber podido prestar la fianza impuesta, sumariado en espera de que se le celebre el correspondiente proceso criminal. Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996).


(2) E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, Sec. 17.2, pág. 461.


(3) O.E. Resumil, Derecho Procesal Penal, San Juan, Equity Publishing Co., 1990, T. 1, Sec. 6.23, pág. 149.


(4) Véase Opinión del Juez Asociado Señor Negrón Fernández en Sánchez v. González, 78 D.P.R. 849, 850 (1955).


(5) Refrenda así la,Mayoría el razonamiento del Procurador General, quien, para describir el concepto reclusión en institución adecuada (concebido en la Regla 240 (34 L.P.R.A. Ap. II)), con aires de prosa poética, afirma que ésta ‘Va dirigida primordialmente a proveer un remedio terapéutico que viabilice la pronta recupera-ción de una persona que no está apta mentalmente para enfrentar los rigores de un juicio criminal”. Alegato de la parte recurrida, pág. 5.


(6) La expresada posición se fortalece cuando consideramos que uno de los pro-pósitos principales del Estado —sino el principal— al brindarle tratamiento al im-putado que se incapacita pendiente la celebración del juicio lo es, precisamente, lograr que éste recobre su sanidad mental para poderlo procesar criminalmente.


(7) Ello en vista del hecho que el principal -sino el único- interés del Estado en darle tratamiento lo es el tenerle disponible para ser enjuiciado cuando recobre su capacidad mental.


(8) Los criterios son, en síntesis: la amenaza de peligro por daño autoinfligido, daño a otros o a la propiedad; ausencia de autocontrol; prueba de conducta específica en un periodo inmediatamente precedente a la solicitud de internación; demostra-ción de que la internación es la medida terapéutica menos onerosa o lesiva para el incompetente; y prueba de que la medida resultará en beneficio clínico para éste.